EXHIBIT 10.26(c)

EXECUTION COPY



SECOND AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT



THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("this
Amendment") is made as of May 9, 2006, by and among Steiner Leisure Limited, a
company organized under the laws of The Commonwealth of the Bahamas (the
"Borrower"), and SunTrust Bank, a bank organized under the laws of the State of
Georgia, as lender and administrative agent (the "Administrative Agent"), under
that certain Amended and Restated Credit Agreement dated as of December 9, 2003
(as amended by the First Amendment to Amended and Restated Credit Agreement (the
"First Amendment"), dated as of June 30, 2005 and as amended or restated from
time to time, the "Credit Agreement") by and among the Borrower, the
Administrative Agent, and the other Lenders named therein. Capitalized terms
used but not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.



WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;



WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as provided herein; and



WHEREAS, the Lenders and the Administrative Agent have agreed to do so on the
terms and conditions set forth herein.



NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent have agreed to the following amendment to
the Credit Agreement.



Amendment

. Effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in
Section 2
below, the Credit Agreement is hereby amended as follows:



The definition of "Closing Date" set forth in Section 1.1 of the Credit
Agreement (as amended by the First Amendment) is hereby deleted in its entirety
and the following is substituted therefor:

"Closing Date" means May 9, 2006.

Exhibit A to the Credit Agreement (as amended by the First Amendment) is hereby
deleted in its entirety and Exhibit A to this Amendment is substituted therefor.

--------------------------------------------------------------------------------



Section 3.3(i)

of the Credit Agreement is hereby deleted in its entirety and the following is
substituted therefor:



(i) issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the Letter of Credit requested
hereunder and calculated as of the date of issuance of any Letter of Credit, (a)
the Dollar Amount of the Revolving Credit Obligations at such time would exceed
the Aggregate Revolving Loan Commitment at such time, or (b) the aggregate
outstanding amount of the L/C Obligations would exceed $10,000,000 at all times;
or

Condition of Effectiveness.

The effectiveness of this Amendment is subject to the receipt by the
Administrative Agent of the following:

counterparts of this Amendment duly executed by the Borrower, the Lenders and
the Administrative Agent;

counterparts of the Reaffirmation attached hereto duly executed by each
Subsidiary Guarantor;

all out-of-pocket expenses incurred by the Administrative Agent in connection
with the Credit Agreement, this Amendment, any other Loan Document or the
transactions contemplated by any of the foregoing (including, without
limitation, the reasonable fees and disbursements of Shutts & Bowen LLP), shall
have been paid by the Borrower;

all the documents listed in Section 5.1(i) of the Credit Agreement (except that
(a) with respect to the documents listed in Section 5.1(i)(6), the audited and
unaudited financial statements of the Borrower and its consolidated
Subsidiaries, shall be for the fiscal year ended December 31, 2005 and the
fiscal quarter ended March 31, 2006, respectively, and the reference to
commitment letter contained in Sections 5.1(i)(7) and 5.1(i)(10) shall mean the
commitment letter dated October 18, 2005), all in form and substance
satisfactory to the Administrative Agent and the Lenders;

evidence satisfactory to the Administrative Agent that the acquisition by the
Borrower of the Utah College of Massage Therapy has been consummated; and

all legal matters incident to this Amendment and the effects hereof or any of
the Loan Documents shall be reasonably satisfactory to the Administrative Agent
and its counsel.

Representations and Warranties of the Borrower

. The Borrower hereby represents and warrants as follows:

--------------------------------------------------------------------------------



The execution, delivery and performance by the Borrower of this Amendment and of
the Credit Agreement as modified by this Amendment (i) has been duly authorized
by all requisite corporate action and (ii) will not violate (a) any provision of
any statute, rule or regulation, or the Certificate of Incorporation or By-laws
(or similar governing documents) of the Borrower, (b) any applicable order of
any court or any rule, regulation or order of any other agency of government or
(c) any indenture, agreement or other instrument to which any of the Loan
Parties is a party or by which any of the Loan Parties or any of their
properties is bound, or be in conflict with, result in a breach of, or
constitute (with notice or lapse of time or both) a default under, any such
indenture, agreement, or other instrument.

This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms.

As of the date hereof and giving effect to the terms of this Amendment, (i)
there exists no Default or Unmatured Default and (ii) the representations and
warranties contained in Article VI of the Credit Agreement, as modified hereby,
are true and correct, except for changes reflecting events, conditions or
transactions permitted or not prohibited by the Credit Agreement.

Reference to and Effect on the Credit Agreement and Loan Documents.

Upon the effectiveness of this Amendment, each reference to the Credit Agreement
in the Credit Agreement or any other Loan Document shall mean and be a reference
to the Credit Agreement as modified hereby.

The Borrower reaffirms the terms and conditions of the Credit Agreement and the
Loan Documents executed by it, including, without limitation, the Security
Agreement, the Pledge Agreements, the Collection Account Agreements, the
Intellectual Property Security Agreements and the Real Property Documents, as
applicable, and acknowledges and agrees that except as specifically modified
above, the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of or consent
to any provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

Should there by a need for further waivers with respect to these covenants or
any other provisions of the Loan Documents, those requests shall be evaluated by
the Lenders when formally requested, in writing, by the Borrower, and the
Lenders may deny any such request for any reason in their sole discretion.

CONFIRMATION AND ACKNOWLEDGEMENT OF THE OBLIGATIONS; RELEASE

. THE

--------------------------------------------------------------------------------

 BORROWER HEREBY (A) CONFIRMS AND ACKNOWLEDGES TO THE ADMINISTRATIVE AGENT AND
THE LENDERS THAT IT IS VALIDLY AND JUSTLY INDEBTED TO THE LENDERS FOR THE
PAYMENT OF ALL SECURED OBLIGATIONS WITHOUT OFFSET, DEFENSE, CAUSE OF ACTION OR
COUNTERCLAIM OF ANY KIND OR NATURE WHATSOEVER AND (B) REAFFIRMS AND ADMITS THE
VALIDITY AND ENFORCEABILITY OF THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS AND
THE LIENS IN THE COLLATERAL WHICH WERE GRANTED PURSUANT TO ANY OF THE LOAN
DOCUMENTS OR OTHERWISE. THE BORROWER, ON ITS OWN BEHALF AND ON BEHALF OF ITS
SUCCESSORS AND ASSIGNS, HEREBY WAIVES, RELEASES AND DISCHARGES THE
ADMINISTRATIVE AGENT AND EACH LENDER AND ALL OF THE AFFILIATES OF THE
ADMINISTRATIVE AGENT AND EACH LENDER, AND ALL OF THE DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS, AGENTS, SUCCESSORS AND ASSIGNS OF THE ADMINISTRATIVE
AGENT, EACH LENDER AND SUCH AFFILIATES, FROM ANY AND ALL CLAIMS, DEMANDS,
ACTIONS OR CAUSES OF ACTION (KNOWN OR UNKNOWN) ARISING OUT OF OR IN ANY WAY
RELATING TO ANY OF THE LOAN DOCUMENTS AND ANY DOCUMENTS, AGREEMENTS, DEALINGS OR
OTHER MATTERS CONNECTED WITH ANY OF THE LOAN DOCUMENTS, IN EACH CASE TO THE
EXTENT ARISING (X) ON OR PRIOR TO THE DATE HEREOF OR (Y) OUT OF, OR RELATING TO,
ACTIONS, DEALINGS OR MATTERS OCCURRING ON OR PRIOR TO THE DATE HEREOF.



Governing Law. THE ADMINISTRATIVE AGENT ACCEPTS THIS AMENDMENT, ON BEHALF OF
ITSELF, AND THE LENDERS. ANY DISPUTE BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT, ANY LENDER, OR ANY OTHER HOLDER OF SECURED OBLIGATIONS ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AMENDMENT OR THE CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
FLORIDA.

Costs and Expenses. The Borrower acknowledges and agrees that its obligations
set forth in Section 11.7 of the Credit Agreement include the preparation,
execution and delivery of this Amendment and any other documentation
contemplated hereby or thereby (whether or not this Amendment becomes effective
or the transactions contemplated hereby are consummated), including, but not
limited to, the reasonable fees and disbursements of Shutts & Bowen LLP, counsel
to the Administrative Agent.

Loan Document

. This Amendment is a Loan Document pursuant to the Credit Agreement and shall
(unless expressly indicated herein or therein) be construed, administered, and
applied, in accordance with all of the terms and provisions of the Credit
Agreement.



Successors and Assigns

. The provisions of this Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

--------------------------------------------------------------------------------



Headings.

Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.



Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.



(Remainder of this page is intentionally blank)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Amendment to Amended and Restated Credit
Agreement has been duly executed as of the day and year first above written.





STEINER LEISURE LIMITED,

as Borrower    

By:  /s/  Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

   

SUNTRUST BANK,

as Administrative Agent and as Lender    

By:  /s/  Sanja Shank

Name:  Sanja Shank

Title:  Vice President





--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDED AND RESTATED CREDIT AGREEMENT

Commitments as of the Closing Date



Lender

Dollar Amount of Revolving Loan Commitment

% of Aggregate Revolving Loan Commitment

SUNTRUST BANK

(Administrative Agent)

$30,000,000.00



100.0000000000%



TOTAL

$30,000,000.00

100.0000000000%



--------------------------------------------------------------------------------

REAFFIRMATION



Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Second Amendment to Amended and Restated Credit Agreement, dated as of May 9,
2006 (the "Amendment"), which amends the Amended and Restated Credit Agreement,
dated as of December 9, 2003 (as amended by the First Amendment to Amended and
Restated Credit Agreement (the "First Amendment") dated as of June 30, 2005, and
as amended or restated from time to time, the "Credit Agreement"), by and among
Steiner Leisure Limited, a company organized under the laws of The Commonwealth
of the Bahamas (the "Borrower"), SunTrust Bank, as lender and administrative
agent (the "Administrative Agent") and the other Lenders named therein.
Capitalized terms used in this Reaffirmation and not defined herein shall have
the meanings given to them in the Credit Agreement.

Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned consents to the terms of the Amendment,
reaffirms the terms and conditions, and admits the validity and enforceability
of its Subsidiary Guaranty and any other Loan Document executed by it
(including, without limitation, any Security Agreement or other Collateral
Document which grants a security interest in the collateral therein described,
in favor of the Administrative Agent for the benefit of the Holders of Secured
Obligations), confirms and acknowledges that it is validly and justly indebted
to the Administrative Agent and the Lenders for the payment of all of the
Secured Obligations which it has guaranteed, without offset, defenses, cause of
action or counterclaim of any kind or nature whatsoever and acknowledges and
agrees that its Subsidiary Guaranty and each and every such Loan Document
executed by the undersigned in connection with the Credit Agreement remains in
full force and effect and is hereby reaffirmed, ratified and confirmed. Each of
the undersigned hereby acknowledges that SunTrust Bank is entitled to the
benefits of all of the terms and provisions of the Credit Agreement. EACH OF THE
UNDERSIGNED, ON ITS OWN BEHALF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS,
HEREBY WAIVES, RELEASES AND DISCHARGES THE ADMINISTRATIVE AGENT AND EACH LENDER
AND ALL OF THEIR RESPECTIVE AFFILIATES, AND ALL OF THE DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS, AGENTS, SUCCESSORS AND ASSIGNS OF THE ADMINISTRATIVE
AGENT, EACH LENDER AND SUCH AFFILIATES, FROM ANY AND ALL CLAIMS, DEMANDS,
ACTIONS OR CAUSES OF ACTION (KNOWN OR UNKNOWN) ARISING OUT OF OR IN ANY WAY
RELATING TO ANY OF THE LOAN DOCUMENTS AND ANY DOCUMENTS, AGREEMENTS, DEALINGS OR
OTHER MATTERS CONNECTED WITH ANY OF THE LOAN DOCUMENTS, IN EACH CASE TO THE
EXTENT ARISING (X) ON OR PRIOR TO THE DATE HEREOF OR (Y) OUT OF, OR RELATING TO,
ACTIONS, DEALINGS OR MATTERS OCCURRING ON OR PRIOR TO THE DATE HEREOF.



All references to the Credit Agreement contained in the above-referenced
documents shall be a reference to the Credit Agreement as so modified by the
Amendment and as the same may from time to time hereafter be amended, restated,
supplemented or otherwise modified.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized as of the day
and year first above written.

 

 



COSMETICS LIMITED

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

 

STEINER TRANSOCEAN LIMITED

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President







STEINER SPA ASIA LIMITED

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

 

STEINER SPA LIMITED

 

By:  s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

   

FCNH, INC.

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

 





 



 

Mid-Atlantic Massage Therapy, Inc.



 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

 

Steiner Beauty Products, Inc.



 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President







Steiner Education Group, Inc.

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

 

Steiner Management Services, LLC

 

By:  STEINER U.S. HOLDINGS, INC., its         majority-in-interest member

 

By:  /s/

Name:  Stephen Lazarus

Title:  Senior Vice President

 

Steiner U.S. Holdings, Inc.

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

 





 



Elemis Limited



 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President



 

MANDARA SPA LLC

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

MANDARA SPA (CRUISE II), L.L.C.

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

MANDARA PSLV, LLC

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

MANDARA SPA (BAHAMAS) LTD.

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President

MANDARA SPA ASIA LIMITED

 

By:  /s/ Stephen Lazarus

Name:  Stephen Lazarus

Title:  Senior Vice President



 